Appeal from an order of the Supreme Court at Special Term, Sullivan County which granted respondents’ motion to dismiss the petition in this proceeding on the ground it was barred by a 30-day Statute of Limitations provided by section 195 of the Town Law. Petitioner, *913as tíre owner of a parcel of real property embraced within the Fallsburgh Park District, sought to review and annul the determination of the Town Board of Fallsburgh creating such district. She alleged in substance that the town board in creating the park district, after the petition therefor had been filed, altered its boundaries by omitting from the original plan as filed a substantial part of the real property originally embraced therein. Petitioner further alleges that the town board upon taking this action failed to call and conduct a further hearing, and to give notice thereof by posting, publishing and mailing hi the manner provided by section 193 of the Town Law. Respondents do not admit any illegality or failure to comply with the statute, but urge that petitioner is barred by the limitations contained in subdivision 2 of section 195 of the Town Law which provides as follows: “ Any interested party aggrieved by any final determination or order made pursuant to the provisions of this article may review the same by certiorari provided that the application for such order of certiorari is made within thirty days from the date of the recording of the certified copy of the order of determination in the office of the clerk of the county. The said determination or order shall be final and conclusive unless application has been made for review by certiorari within thirty days from the time of the recording thereof.” (Italics supplied.) The Special Term found that the Statute of Limitations quoted applied to the petition herein in that it was not filed in time, and the determination of the town board became final and conclusive. In our opinion this conclusion was justified. Order affirmed, with $10 costs.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.